      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 1 of 33




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION


Juan Antonio Lara Santiago and
Norma Emilia Avila Aguilar,

                       Plaintiffs,

v.                                    Case No. 1:20-cv-5194-MLB

Alejandro Mayorkas, in his official
capacity as Secretary of the U.S.
Department of Homeland Security;
Tracy L. Renaud, in her official
capacity as Senior Official
Performing the Duties of Director
of the U.S. Citizenship and
Immigration Services; and Laura
Zuchowski, in her official capacity
as Director of the Vermont Service
Center of the U.S. Citizenship and
Immigration Services,

                       Defendants.

________________________________/

                         OPINION & ORDER

     On December 22, 2020, Plaintiffs Juan Antonio Lara Santiago and

Norma Emilia Avila Aguilar sued Defendants challenging the delay in

adjudicating petitions for bona fide U nonimmigrant status (“U Visa”)

and corresponding employment authorization documents (“EADs”).
       Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 2 of 33




(Dkt. 1.)   Defendants move to dismiss under Federal Rules of Civil

Procedure 12(b)(1) and (b)(6). (Dkt. 10.) The Court grants in part and

denies in part that motion.

I.   Background

     A.     Statutory and Regulatory Background

     In October 2000, Congress enacted the Victims of Trafficking and

Violence Protection Act of 2000, Pub. L. 106-386, 114 Stat. 1464, which

amended the Immigration and Nationality Act (“INA”) and created the

U-Visa program. See 8 U.S.C. § 1101(a)(15)(U). To qualify for a U Visa,

a petitioner must show (1) he or she “suffered substantial physical or

mental abuse as a result of having been a victim of a qualifying crime,”

(2) he or she has credible and reliable information about the qualifying

crime, (3) he or she has been helpful, is being helpful, or is likely to be

helpful to law enforcement in investigating or prosecuting the qualifying

crime, and (4) the qualifying crime occurred in the United States or its

territories or possessions, or violated a U.S. federal law that provides for

extraterritorial jurisdiction. 8 C.F.R. § 214.14(b).

     To apply for a U Visa, a petitioner must submit a Form I-918 (i.e.,

Petition for U Nonimmigrant Status) and Supplement B (i.e., a



                                     2
       Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 3 of 33




certification signed by a certifying agency stating that the petitioner

possesses important information about the crime and will cooperate with

the investigation or prosecution). See id. § 214.14(c)(1), (c)(2)(i). The

United States Citizenship and Immigration Services (“USCIS”) typically

processes these petitions in the order received. Id. § 214.14(d)(2). If

USCIS approves the U-Visa petition, the petitioner receives lawful

nonimmigrant status and employment authorization for up to four years.

Id. § 274a.12(a)(19); 8 U.S.C. § 1184(p)(3)(B).

     Congress capped the number of U Visas at 10,000 per year. 8 U.S.C.

§ 1184(p)(2). In 2007, anticipating that the statutory cap would be met

within the first few years of enactment, USCIS created a regulatory

waitlist process. 8 C.F.R. § 214.14(d)(2). Under this process, once the

statutory cap has been reached for the year, “[a]ll eligible petitioners who,

due solely to the cap, are not granted U-1 nonimmigrant status must be

placed on a waiting list and receive written notice of such placement.” Id.

In other words, if USCIS determines a U-Visa petition is meritorious but

a visa is unavailable because of the statutory cap, the petitioner is placed

on the waiting list. Id. After being placed on the waitlist, the petitioner

and any qualifying family members receive deferred action if they are in



                                     3
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 4 of 33




the United States.       Id.   USCIS may also authorize employment for

waitlisted petitioners and qualifying family members. Id.

     B.      Plaintiffs’ U-Visa Petitions

     Plaintiffs are natives and citizens of Mexico. (Dkt. 1 ¶¶ 18–19.)

They are married and have two U.S. citizen children together. (Id. ¶¶ 8,

18.) Plaintiff Lara Santiago alleges he is eligible for a U Visa because he

was the victim of an aggravated assault. (Id. ¶¶ 8, 31–32.) As part of

this, the Cobb County District Attorney’s Office issued him a U-Visa

Certification, confirming he was the victim of a qualifying crime and

cooperated with law enforcement. (Id.) He filed his U-Visa petition and

petition for family member (i.e., Plaintiff Avila Aguilar) on January 30,

2018. (Id. ¶¶ 12, 33.)

     On December 22, 2020, Plaintiffs sued Defendants under the

Administrative Procedure Act (“APA”) and the Mandamus Act.             (Id.

¶¶ 35–49.)     The complaint contains three counts.       Count I is for

“Unreasonable Delay of Determination of Plaintiffs’ Eligibility for

U-[V]isa Waitlist” under the APA.         (Id. ¶¶ 35–38.)     They claim

Defendants’ extensive delay without making eligibility determinations to

place them on the U-Visa waitlist is unreasonable, in violation of the



                                      4
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 5 of 33




APA, 5 U.S.C. §§ 555(b) and 706(1). (Id. ¶ 37.) Count II is for “Failure to

Comply With Statutory Timeline Mandating EAD Adjudication” under

the APA. (Id. ¶¶ 39–42.) They allege Defendants’ refusal to adjudicate

Plaintiffs’ eligibility for employment authorization is an “agency action

unlawfully withheld or unreasonably delayed” under 5 U.S.C. § 706(1)

and constitutes agency action that is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law” under 5 U.S.C.

§ 706(2)(A). (Id. ¶ 42.) Count III is for “Unlawful Failure to Determine

Plaintiffs’ Eligibility for U-[V]isa Waitlist” under the Mandamus Act. (Id.

¶¶ 43–49.) They allege they satisfy all the requirements for a writ of

mandamus compelling Defendants to determine their eligibility for the

U-Visa waitlist. (Id. ¶ 45.) They contend that once they properly filed

their bona fide U-Visa petitions, they had a clear right to determination

of eligibility for the U-Visa waitlist under 8 C.F.R. § 214.14(d)(2), and a

clear right to that determination within a reasonable time under 5 U.S.C.

§ 555(b). (Id. ¶ 46.) According to Plaintiff, once USCIS received their

U-Visa petitions, it had a nondiscretionary duty to decide within a

reasonable time whether they were eligible for placement on the waitlist.

(Id. ¶ 47.)   Although this claim is entitled “Unlawful Failure to



                                    5
        Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 6 of 33




Determine,” its content relates to a determination of eligibility for the

U-Visa waitlist “within a reasonable period of time.” (Id. ¶ 46.) Plaintiffs

never allege Defendants’ outright refusal to process their petitions.

Instead, they allege the pace of adjudication is too slow. The Court thus

construes this claim to contain the same overarching allegation as Count

I but acknowledges Plaintiff brought it under the Mandamus Act, not the

APA.

       Plaintiffs ask the Court to declare Defendants in violation of 5

U.S.C. §§ 555(b), 706(1), and 706(2)(A); 8 U.S.C. § 1184(p)(6); and 8 C.F.R.

§ 214.14(d)(2). (Id. at 13.) They also ask for a preliminary and permanent

injunction requiring Defendants to determine their eligibility for

placement on the U-Visa waitlist. (Id.) Lastly, they request an award of

attorneys’ fees and costs under the Equal Access to Justice Act. (Id.)

Defendants move to dismiss the complaint under Rule 12(b)(1) and

12(b)(6). (Dkt. 10.)

II.    Standard of Review

       A.   Subject Matter Jurisdiction

       A motion under Rule 12(b)(1) challenges the Court’s subject matter

jurisdiction.   Fed. R. Civ. P. 12(b)(1).    “[B]ecause a federal court is



                                      6
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 7 of 33




powerless to act beyond its statutory grant of subject matter jurisdiction,

a court must zealously insure that jurisdiction exists over a case . . . .”

Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). It is presumed

that a federal court lacks jurisdiction in a case until the plaintiff shows

the court has jurisdiction over the subject matter.         See Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

     A defendant may attack subject matter jurisdiction under Rule

12(b)(1) in two ways—a facial attack or a factual attack. See McElmurray

v. Consol. Gov’t. of Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th

Cir. 2007). “A ‘facial attack’ on the complaint ‘requires the court merely

to look and see if the plaintiff has sufficiently alleged a basis of subject

matter jurisdiction, and the allegations in his complaint are taken as true

for the purposes of the motion.’”        Id. (alterations adopted) (quoting

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). A factual

attack, however, challenges the underlying facts supporting the Court’s

jurisdiction. Odyssey Marine Expl., Inc. v. Unidentified Shipwrecked

Vessel, 657 F.3d 1159, 1169 (11th Cir. 2011). When evaluating a factual

attack, “the district court is not obligated to take the allegations in the

complaint as true.”    Id.   “Instead, the ‘court may consider extrinsic



                                     7
       Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 8 of 33




evidence such as deposition testimony and affidavits,’” and “[i]t may

independently weigh the facts and is not constrained to view them in the

light most favorable to the non-movant.” Id.

      B.    Failure to State a Claim

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “At the motion to

dismiss stage, all well-pleaded facts are accepted as true, and the

reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1

(11th Cir. 1999) (citing Hawthorne v. Mac Adjustment, Inc., 140 F.3d

1367, 1370 (11th Cir. 1998)). Even so, a complaint offering mere “labels

and conclusions” or “a formulaic recitation of the elements of a cause of

action” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Put another way, a

plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct



                                      8
       Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 9 of 33




alleged.”   Id. (citing Twombly, 550 U.S. at 556).           This so-called

“plausibility standard” is not a probability requirement. Id. Even if a

plaintiff will probably not recover, a complaint may still survive a motion

to dismiss for failure to state a claim, and a court reviewing such a motion

should bear in mind that it is testing the sufficiency of the complaint, not

the merits of the case. Twombly, 550 U.S. at 556; see also AFL-CIO v.

City of Miami, 637 F.3d 1178, 1186 (11th Cir. 2011) (“[N]otice pleading

does not require a plaintiff to specifically plead every element of his cause

of action, [but] a complaint must still contain enough information

regarding the material elements of a cause of action to support recovery

under some ‘viable legal theory.’” (quoting Roe v. Aware Woman Ctr. for

Choice, Inc., 253 F.3d 678, 683–84 (11th Cir. 2001))).

III. Discussion

     A.     Subject Matter Jurisdiction

     Defendants contend the Court lacks subject matter jurisdiction over

Plaintiffs’ claims. (Dkts. 10; 10-1.)

            1.   The U-Visa Waitlist

     For Counts I and III, Plaintiffs allege Defendants have

unreasonably delayed the adjudication of their eligibility for the U-Visa



                                        9
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 10 of 33




waitlist. (Dkt. 1 ¶¶ 35–38, 43–49.) Defendants argue this Court lacks

jurisdiction to review these claims because USCIS’s pace of adjudication

is discretionary and non-reviewable. (Dkt. 10-1 at 12–16.)

     The APA provides that “[a] person suffering legal wrong because of

agency action, or adversely affected or aggrieved by agency action within

the meaning of a relevant statute, is entitled to judicial review thereof.”

5 U.S.C. § 702. The Supreme Court “applies a ‘strong presumption’

favoring judicial review of administrative action.” Mach Mining, LLC v.

EEOC, 575 U.S. 480, 486 (2015) (citing Bowen v. Mich. Acad. of Fam.

Physicians, 476 U.S. 667, 670 (1986)). “Unless ‘there is persuasive reason

to believe’ that Congress intended to preclude judicial review, the Court

will not preclude review.”    PDR Network, LLC v. Carlton & Harris

Chiropractic, Inc., 139 S. Ct. 2051, 2060 (2019) (Kavanaugh, J.,

concurring) (quoting Bowen, 476 U.S. at 670). The APA requires agencies

to conclude matters “within a reasonable time,” 5 U.S.C. § 555(b), and

authorizes a federal court to “compel agency action unlawfully held or

unreasonably delayed,” id. § 706(1). The APA, however, prohibits judicial

review of an agency action if (1) a statute “precludes judicial review” or

(2) the “agency action is committed to agency discretion by law.” Id.



                                    10
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 11 of 33




§ 701(a). Courts thus have jurisdiction under the APA to hear claims

brought against an agency for unreasonable delay as long as judicial

review is not precluded by statute and the agency action is not committed

by law to agency discretion. See Norton v. S. Utah Wilderness All., 542

U.S. 55, 64 (2004) (“[A] claim under § 706(1) can proceed only where a

plaintiff asserts that an agency failed to take a discrete agency action that

it is required to take.”).

      The decision whether to grant a U Visa is left to the discretion of

the Secretary of Homeland Security, 8 U.S.C. § 1101(a)(15)(U), and is

exercised through USCIS, 8 C.F.R. § 214.14(c)(1). Congress designated

USCIS as the agency responsible for “[a]djudications of immigrant visa

petitions.”     6 U.S.C. § 271(b)(1).        Accordingly, USCIS has a

nondiscretionary statutory duty to adjudicate U-Visa petitions.         The

Court would thus appear to have jurisdiction over a claim that USCIS

refused to adjudicate a U-Visa petition. But Plaintiffs do not allege that

USCIS refused to process their U-Visa petitions. Instead, they assert

that a decision on their U-Visa petitions has been unreasonably delayed.

The jurisdictional question raised is whether the pace at which a U-Visa

petition is adjudicated is a matter of discretion, which means it would lie



                                     11
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 12 of 33




beyond this Court’s jurisdiction.    This question has divided courts,

including courts in this district. Compare M.J.L. v. McAleenan, 420 F.

Supp. 3d 588, 597 (W.D. Tex. 2019) (“[T]he court finds that the USCIS

has a nondiscretionary duty to adjudicate U Visas within a reasonable

time, and therefore the Court has jurisdiction under the APA to review

Plaintiffs’ APA claim that the USCIS failed to adjudicate Plaintiffs’ U

Visas ‘within a reasonable time.’”) and Lara Santiago v. Mayorkas, No.

20-cv-4508, 2021 WL 3073690, at *4 (N.D. Ga. Apr. 16, 2021) (“The Court

finds that is has jurisdiction over the plaintiffs’ claim under the APA for

unreasonable delay in determining their eligibility for the U-Visa

waitlist.”), with Mendez v. U.S. Dep’t of Homeland Sec., 507 F. Supp. 3d

882, 887 (W.D. Mich. 2020) (“[T]he Court finds that it lacks subject

matter jurisdiction to resolve Plaintiffs’ claims that their U-Visa

[petitions] have been unreasonably delayed.”) and Hildago Canevaro

v. Wolf, 2021 WL 2283870, at *4 (N.D. Ga. May 20, 2021) (“The Court

lacks subject matter jurisdiction over plaintiffs’ waitlist claim because

they have not alleged a failure to take a non-discretionary action.”).

     The Court agrees with those courts concluding they have

jurisdiction. The regulations promulgated under the INA make it clear



                                    12
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 13 of 33




that USCIS is required to determine whether a petitioner is eligible for a

U Visa, even if the ultimate decision to issue such a visa is discretionary.

See 8 C.F.R. § 214.14(c)(5) (“After completing its de novo review of the

petition and evidence, USCIS will issue a written decision approving or

denying form I-918 . . . .” (emphasis added)); id. § 214.14(c)(5)(i) (“If

USCIS determines that the petitioner has met the requirements for U-1

nonimmigrant status, USCIS will approve Form I-918.” (emphasis

added)); id. § 214.14(d)(2) (“All eligible petitioners who, due solely to the

cap, are not granted U-1 nonimmigrant status must be placed on a

waiting list and receive written notice of such placement.” (emphasis

added)). These provisions are mandatory. So “while the outcome of the

eligibility determination is a matter committed to the agency’s discretion

under 8 U.S.C. § 1101(a)(15)(U), USCIS must assess a petitioner’s

eligibility in order to comply with the mandatory requirement to include

eligible [petitioners] on the waitlist.” Uranga v. USCIS, 490 F. Supp. 3d

86, 101 (D.D.C. 2020) (emphasis added); see also Patel v. Cissna, 400 F.

Supp. 3d 1373, 1383 (M.D. Ga. 2019) (“There is no dispute that

[d]efendants are required by law to decide whether to place [p]laintiff on

the waiting list and have not yet done so.”).



                                     13
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 14 of 33




     Because USCIS must adjudicate U-Visa petitions, it follows that

they must do so within a reasonable amount of time. Were it otherwise,

USCIS could hold U-Visa petitions in abeyance indefinitely, without

providing any reasoned basis for doing so, and thwart Congress’s

mandate that USCIS adjudicate U-Visa petitions. Congress could not

have intended to grant USCIS that power. The statutory requirement

that USCIS adjudicate U-Visa petitions necessarily implies that it do so

within a reasonable time. Saini v. USCIS, 553 F. Supp. 2d 1170, 1176

(E.D. Cal. 2008) (“[B]y necessary implication[,] the adjudication must

occur within a reasonable period of time, since a contrary position would

permit the USCIS to delay indefinitely, a result Congress could not have

intended.” (alteration adopted) (internal quotation marks omitted)

(citation omitted)); Kim v. Ashcroft, 340 F. Supp. 2d 384, 393 (S.D.N.Y.

2004) (“[T]he [US]CIS simply does not possess unfettered discretion to

relegate aliens to a state of ‘limbo,’ leaving them to languish there

indefinitely. This result is explicitly foreclosed by the APA.”).

     Defendants make several arguments in support of their position

that the pace of adjudication is committed to agency discretion and this

Court lacks jurisdiction to hear Plaintiffs’ claims. First, Defendants



                                    14
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 15 of 33




argue the INA precludes judicial review. (Dkt. 10-1 at 14.) Section

1252(a)(2)(B)(ii) precludes judicial review over “any decision or action”

that is “specified . . . to be in the discretion of the Attorney General or the

Secretary of Homeland Security.”        8 U.S.C. § 1252(a)(2)(B)(ii).    That

section is not in and of itself the source of discretionary authority. The

word “specified” refers to explicit statutory specifications. Thus, the

discretion Defendants claim to have must be specified somewhere other

than § 1252(a)(2)(B)(ii). See Pulido v. Cuccinelli, 497 F. Supp. 3d 79, 88

(D.S.C. 2020); Herrera v. Cuccinelli, No. 2:19-03049-MBS, 2020 WL

5898987, at *6 (D.S.C. Oct. 5, 2020). The Court finds no support to

conclude Congress granted the Secretary of Homeland Security

unfettered discretion over the adjudication of U-Visa petitions such that

USCIS could simply not adjudicate a petition. After all, as explained

above, USCIS has a nondiscretionary statutory duty to adjudicate U-Visa

petitions, 6 U.S.C. § 271(b)(1), and USCIS must assess a petitioner’s

eligibility in order to comply with the mandatory requirement to include

eligible petitioners on the waitlist, 8 C.F.R. § 214.14(d)(2).

      Second, Defendants cite 8 U.S.C. § 1184(a) for support that

“Congress did not prescribe a particular time within which U



                                      15
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 16 of 33




nonimmigrant adjudications must be completed,” and Defendants assert

that “Congress gave the Secretary of Homeland Security . . . discretion to

establish regulations governing nonimmigrant admissions, including the

adjudication of U nonimmigrant petitions.” (Dkt. 10-1 at 15.) Section

1184(a) provides that “[t]he admission to the United States of any alien

as a nonimmigrant shall be for such time and under such conditions as

the Attorney General may by regulations prescribe.”1 8 U.S.C. § 1184(a).

But the Supreme Court has held that § 1252(a)(2)(B) “bar[s] court review

of discretionary decisions only when Congress itself set out the Attorney

General’s discretionary authority in the statute,” Kucana v. Holder, 558

U.S. 233, 247 (2010), meaning § 1252(a)(2)(B) does not bar judicial review

of decisions made discretionary by regulation, Pulido, 497 F. Supp. 3d at




1 The Court understands some find the term “alien” dehumanizing and
offensive. See Nicole Acevedo, Biden Seeks to Replace ‘Alien’ with Less
‘Dehumanizing Term’ in Immigration Law, NBC News (Jan. 22, 2021,
3:34 PM), https://www.nbcnews.com/news/latino/biden-seeks-replace-
alien-less-dehumanizing-term-immigration-laws-n1255350. The current
administration is considering legislation to remove that term from U.S.
immigration laws. See Jorge Lopez & Elizabeth Whiting, President Biden
Issues New Executive Orders and Supports Comprehensive Reform of
Immigration       Policy,     JD       Supra    (Jan.     25,    2021),
https://www.jdsupra.com/legalnews/president-biden-issues-new-
executive-7739651/. The Court uses the term simply (and only) because
it is the term used in the laws at issue.

                                    16
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 17 of 33




89. “In other words, an agency cannot by regulation give itself discretion

that Congress did not authorize.” Id.

     Third, Defendants rely on a trio of Western District of Michigan

decisions: Arguijo v. U.S. Dep’t of Homeland Sec., No. 1:20-cv-378, 2020

WL 7585809 (W.D. Mich. Dec. 16, 2020); Barrios Garcia v. U.S. Dep’t of

Homeland Sec., No. 1:20-cv-457, 2020 WL 7585846 (W.D. Mich. Dec. 16,

2020); Mendez, 2020 WL 7585828. (Dkt. 12 at 5.) These three cases were

written by the same magistrate judge and use almost identical language.

For brevity purposes, the Court will only analyze Arguijo, but the

analysis applies to all three of the cases. The Arguijo court’s entire

analysis focused on its disagreement with the district court in M.J.L. v.

McAleenan. That earlier court determined challenges to the pace of

adjudication of a U-Visa petition were within its jurisdiction. M.J.L., 420

F. Supp. 3d at 597. The Arguijo court rejected its conclusion for two

reasons. Arguijo, 2020 WL 7585809, at *2–3. First, it found M.J.L.

“conflate[d] the Secretary’s obligation to adjudicate U-Visa [petitions]

with questions regarding the pace of such adjudication.” Id. at *2. This

Court disagrees. The M.J.L. court did not conflate the two but rather

used the fact that USCIS has a nondiscretionary duty to adjudicate U



                                    17
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 18 of 33




Visas to infer that USCIS has a nondiscretionary duty to adjudicate them

within a reasonable time.     M.J.L., 420 F. Supp. 3d at 595–97.        It

concluded the existence of one (a duty to adjudicate) necessarily implies

the other (a requirement to do so in a reasonable amount of time). The

Arguijo court’s reasoning on this point seems to ignore the fact that

USCIS must assess a petitioner’s eligibility to comply with the

mandatory requirement to include eligible petitioners on the waitlist.

See 8 C.F.R. § 214.14(d)(2); Uranga, 490 F. Supp. 3d at 101; Patel, 400 F.

Supp. 3d at 1383.

     Second, the Arguijo court concluded “the analysis by the M.J.L.

court simply disregard[ed] the fact that the relevant statutes contain no

language (1) establishing a deadline within which U-Visa [petitions]

must be adjudicated or (2) articulating guidelines or factors relevant to

the question of the pace of adjudication.” Arguijo, 2020 WL 7585809, at

*3. It is true that the relevant statutes and regulations do not provide a

timeline for how quickly USCIS must adjudicate U Visas. But that is not

dispositive. “[A] lack of a timeframe alone does not render the statute

optional.” Rodriguez v. Nielsen, No. 16-CV-7092, 2018 WL 4783977, at

*12 (E.D.N.Y. Sept. 30, 2018).     Indeed, “[t]he absence of a specified



                                    18
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 19 of 33




deadline within which action must be taken does not change the nature

of USCIS’ obligation from one that is ministerial to a matter within the

agency’s discretion.” Saini, 553 F. Supp. 2d at 1176. For these reasons,

the Court is unpersuaded by the reasoning in the trio of Western District

of Michigan cases.

      Because the Court finds USCIS has a nondiscretionary duty to

adjudicate U Visas within a reasonable time, the Court also concludes it

has jurisdiction to hear Plaintiffs’ APA claim that Defendants failed to

fulfill this duty. The Court denies Defendants’ motion to dismiss Count

I for lack of jurisdiction.

      This determination necessarily means the Court lacks jurisdiction

to hear Plaintiffs’ Mandamus Act claim that Defendants failed to

adjudicate Plaintiffs’ U-Visa petitions within a reasonable time. Under

the Mandamus Act, “[t]he test for jurisdiction is whether mandamus

would be an appropriate means of relief.” Cash v. Barnhart, 327 F.3d

1252, 1258 (11th Cir. 2003) (per curiam) (citing Jones v. Alexander, 609

F.2d 778, 781 (5th Cir. 1980)). Mandamus is appropriate when: “(1) the

plaintiff has a clear right to the relief requested; (2) the defendant has a

clear duty to act; and (3) no other adequate remedy is available.” Id.



                                    19
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 20 of 33




(alteration adopted) (internal quotation marks omitted) (citing Jones, 609

F.2d at 781). Here, the third element is not met as Plaintiffs have a

remedy under the APA. The Court thus dismisses Count III for lack of

jurisdiction. Other courts have reached the same conclusion. See Ruiz

v. Wolf, No. 20 C 4276, 2020 WL 6701100, at *5 (N.D. Ill. Nov. 13, 2020)

(“Because the APA provides a remedy for unlawfully delayed agency

action, mandamus is not necessary for relief.         Plaintiff is already

pursuing her remedies under the APA. This alone is a sufficient basis to

deny mandamus relief.” (internal quotation marks and citations

omitted)); M.J.L., 420 F. Supp. 3d at 598 (same).

           2.    Employment Authorization

     While a U-Visa petition is pending, but before it is adjudicated, the

Secretary of Homeland Security has authority to issue the petitioner an

EAD if the petition is determined to be “bona fide.” 8 U.S.C. § 1184(p)(6).

For Count II, Plaintiffs allege that by refusing to adjudicate Plaintiffs’

eligibility for employment authorization, Defendants have unlawfully

withheld and unreasonably delayed required agency action in violation

of the APA. (Dkt. 1 ¶ 42.) Defendants argue this Court lacks jurisdiction




                                    20
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 21 of 33




to review this claim because employment authorization is discretionary

and, therefore, not reviewable under the APA. (Dkt. 10-1 at 16–20.)

     The final sentence of § 1184(p)(6) says: “The Secretary [of

Homeland Security] may grant work authorization to any alien who has

a pending, bona fide [petition] for nonimmigrant status under section

1101(a)(15)(U).”   8 U.S.C. § 1184(p)(6).      This language is plainly

discretionary. The Secretary “may” grant work authorizations to those

who have “pending, bona fide” petitions for U Visas. See Lopez v. Davis,

531 U.S. 230, 241 (2001) (use of “may” instead of “shall” in a statute

means a grant of discretion); Anderson v. Yungkau, 329 U.S. 482, 485

(1947) (“[W]hen the same Rule uses both ‘may’ and ‘shall,’ the normal

inference is that each is used in its usual sense—the one act being

permissive, the other mandatory.”). It is thus clear that the Secretary

could grant a work authorization if the petition is bona fide. But there is

nothing in that language to suggest the Secretary must do so—or even

must adjudicate such a request. See Gonzalez v. Cuccinelli, 985 F.3d 357,

366 (4th Cir. 2021) (“[N]othing in § 1184(p)(6) requires the agency to do

anything. In fact, the statute shows the agency action is discretionary.”).




                                    21
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 22 of 33




     Plaintiffs acknowledge that the agency has discretion to grant or

deny work authorization, but they argue that the agency is required to

make a decision on each petition in order to exercise that discretion.

(Dkt. 11 at 9.)   In support of their position, Plaintiffs make several

arguments: (1) the agency has no discretion to refuse to implement a

statute; (2) § 1252(a)(2)(B)(ii) does not preclude judicial review over every

discretionary decision in the INA; (3) § 701(a)(2) does not strip this Court

of jurisdiction because § 1184(p)(6) provides a meaningful standard for

judicial review; and (4) “the text, structure, and history of § 1184(p)(6)

indicate [C]ongress sought to create an obligation on behalf of the

[a]gency to implement § 1184(p)(6).” (Id. at 8–21.) The Court disagrees

with each.2

     As to Plaintiffs’ first argument, § 1184(p)(6) neither mandates that

USCIS grant work authorization to those with pending, bona fide




2 To be clear, the Court believes whether it has jurisdiction to decide
Plaintiffs’ § 1184(p)(6) claim is a matter of simple statutory
interpretation.   That determination can, and must, be made by
examining the statutory text. Howe v. Smith, 452 U.S. 473, 480 (1981).
The Court addresses each of Plaintiffs’ arguments to be thorough.

                                     22
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 23 of 33




petitions3 nor directs USCIS to promulgate regulations implementing the

statute. Ramires v. Wolf, No. 1:20-cv-203-KWR-SMV, 2020 WL 6146393,

at *4 (D.N.M. Oct. 20, 2020). As the Fourth Circuit explained, “Congress

explicitly required the Secretary to implement the U-Visa program but

remained silent about implementing work-authorization adjudications.

This confirms that implementing the latter is not required.” Gonzalez,

985 F.3d at 368.     “Moreover, there are no regulations implementing

§ 1184(p)(6) . . . .” Ramires, 2020 WL 6146393, at *4. Plaintiffs’ first

argument is unavailing.

      Second, Plaintiffs argue § 1252(a)(2)(B)(ii) does not preclude

judicial review. (Dkt. 11 at 10–12.) Section 1252(a)(2)(B)(ii) precludes

judicial review over “any decision or action” that is “specified . . . to be in

the discretion of the Attorney General or the Secretary of Homeland

Security.” 8 U.S.C. § 1252(a)(2)(B)(ii). Plaintiffs argue that “§ 1184(p)(6)

does not specify that implementation of § 1184(p)(6) is in the [a]gency’s




3 Because there is no statute mandating the Secretary grant work
authorization to those with a pending, bona fide U-Visa petition, the logic
the Court applied in finding a duty to adjudicate U-Visa petitions within
a reasonable time does not apply. The Court will not read such a time
requirement into a statute that, on its face, does not require the Secretary
to take any action but merely grants him or her the right to do so.

                                      23
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 24 of 33




discretion.” (Dkt. 11 at 11 (emphasis in original).) The Court disagrees.

Section 1184(p)(6) fits firmly within the § 1252(a)(2)(B)(ii) definition, as

it provides that the agency “may grant work authorization to any alien

who has a pending, bona fide [petition] for nonimmigrant status.” 8

U.S.C. § 1184(p)(6) (emphasis added).        As explained previously, the

statute unequivocally gives USCIS the discretion to grant an EAD. This

means § 1252(a)(2)(B)(ii) precludes judicial review. Other courts have

reached the same conclusion. See Uranga, 490 F. Supp. 3d at 98 (finding

§ 1252(a)(2)(B)(ii) strips it of jurisdiction to review the Secretary’s

handling of the EAD requests); M.J.L., 420 F. Supp. 3d at 599 (same).

But see Pulido, 497 F. Supp. 3d at 90 (concluding that § 1184(p)(6) does

not trigger the jurisdiction-stripping provision in § 1252(a)(2)(B)(ii)).

     Third, Plaintiffs argue § 701(a)(2) does not strip this Court of

jurisdiction because § 1184(p)(6) provides a meaningful standard for

judicial review. (Dkt. 11 at 12–14.) Section 701(a)(2) precludes judicial

review when “agency action is committed to agency discretion by law.” 5

U.S.C. § 701(a)(2).    In support of their position, Plaintiffs rely on

Rodriguez, which found that § 1184(p)(6) contains specific eligibility

requirements. (Dkt. 11 at 13.) The Rodriguez court, in turn, relied on



                                     24
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 25 of 33




INS v. St. Cyr, 533 U.S. 289 (2001), in which the Supreme Court held

that when eligibility for a benefit is “governed by specific statutory

standards,” there exists “a right to a ruling on [a petitioner’s] eligibility,”

even though the relief itself is “a matter of grace.” Id. at 307–08. “By its

terms, however, St. Cyr’s ‘right to a ruling’ applies only when the law in

question sets out a precondition to the exercise of discretion, and that

precondition is expressed in a ‘specific statutory standard.’”         N-N v.

Mayorkas, No. 19-CV-5295(EK), 2021 WL 1997033, at *9 (E.D.N.Y. May

18, 2021). Accordingly, this Court must decide whether the statement

that “pending, bona fide” petitions are eligible for discretionary EAD

grants constitutes a “specific statutory standard” within the meaning of

St. Cyr.

      The Court disagrees with the Rodriguez court’s application of St.

Cyr to the Secretary’s discretion to issue EADs to U-Visa petitioners.

Section 1184(p)(6) merely states that the Secretary may grant work

authorization to any person who has a “pending, bona fide” petition. 8

U.S.C. § 1184(p)(6). Under the plain language, the Secretary cannot just

provide work authorization to anyone with a pending petition—that

would read the bona fide requirement out of the statute. But the statute



                                      25
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 26 of 33




does not define what constitutes a “bona fide” petition.        That term

generally means “genuine” or “real.”       So the Secretary could grant

“genuine” petitions? Perhaps petitions that are obviously sufficient? Or

not fraudulent?    Or maybe “genuine” means “authentic” in that the

petition cannot be for some improper purpose? Perhaps it means it must

be “sincere” in that the petition must be made in good faith and with

honest representations. All that the Court knows is that “pending, bona

fide” petition cannot mean the petitioner is “eligible” or “likely eligible”

for a U-Visa or Congress would have used those terms. Someone who is

ultimately ineligible could still submit a “genuine” or “real” petition. It

is not clear what Congress meant by “bona fide,” and there are no

implementing regulations to provide additional guidance. The Court

thus concludes that “bona fide” is not the kind of specific statutory

standard to guide the agency’s conduct that could be held to require a

determination under St. Cyr, particularly when the other language of

§ 1184(p)(6) grants USCIS clear discretionary authority.

     Several other courts have reached the same conclusion. See, e.g.,

Uranga, 490 F. Supp. 3d at 100 (“The only requirement in [§ 1184(p)(6)]

relating to the grant of EAD is that the U-[V]isa [petition] must be



                                    26
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 27 of 33




pending and ‘bona fide,’ and what this means is not defined by statute or

regulation. . . . So the provision does not provide the ‘specific statutory

standards’ contemplated by the Supreme Court by which the agency

must act to issue [EADs].”); Patel, 400 F. Supp. 3d at 1380–81 (“[W]e don’t

know what Congress meant by the phrase ‘bona fide’ because they did

not specify the eligibility requirement. . . . Congress’s loose ‘eligibility’

requirement . . . is consistent with an intent to vest the Secretary with

maximum discretion.”); Gonzalez, 985 F.3d at 370–71 (rejecting the

plaintiffs’ argument that the “pending, bona fide” language in

§ 1184(p)(6) sets a “specific statutory standard” requiring adjudication);

N-N, 2021 WL 1997033, at *10 (“There is simply insufficient definitional

context in the phrase ‘bona fide’ to compel agency action in the context of

a statute that is framed, on its face, as discretionary.”).

     Fourth, despite Plaintiffs’ argument to the contrary, the text,

structure, and history of § 1184(p)(6) confirm that the Secretary has

discretion in granting a particular work authorization and in

adjudicating requests for work authorizations generally.           Congress

knows how to require an agency to implement a provision and adjudicate

claims, yet Congress did not do so when it granted the Secretary the



                                     27
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 28 of 33




discretion to provide work authorizations. Consider, for example, the

Fourth Circuit’s discussion of the U-Visa program:

     When Congress created the U-Visa program in 2000 as part
     of the Victims of Trafficking Act, it did not require the
     Secretary to implement it through regulations. For years, the
     agency did not pass regulations implementing the U-Visa
     program and no U-Visas were issued. In 2006, as part of the
     Violence Against Women Act, Congress mandated that the
     agency promulgate regulations to implement the program:

        Not later than 180 days after the date of enactment of
        this Act, the Attorney General, the Secretary of
        Homeland Security, and the Secretary of State shall
        promulgate regulations to implement the provisions
        contained in the Battered Immigrant Women
        Protection Act of 2000[ ], this Act, and the amendments
        made by this Act.

     In response, USCIS promulgated regulations to govern the
     conferral of U-Visas in 2007 and the first U-Visa was issued
     in 2008. But no part of the 2008 Trafficking Victims
     Protection    Reauthorization    Act—which        added    the
     permissive work-authorization provision      in § 1184(p)(6)—
     requires the Secretary to implement that provision or
     adjudicate     each work-authorization petition.     Congress
     explicitly required the Secretary to implement the U-Visa
     program         but       remained         silent       about
     implementing work-authorization adjudications.           This
     confirms that implementing the latter is not required.

Gonzalez, 985 F.3d at 367–68 (footnote omitted) (internal citations

omitted).




                                    28
         Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 29 of 33




     For these reasons, the Court concludes it has no jurisdiction to

review Count II and grants Defendants’ motion to dismiss as to this

claim.

     B.       Failure to State a Claim

     Defendants also argue Plaintiffs’ complaint should be dismissed for

failure to state a claim. (Dkt. 10-1 at 20–35.)

              1.    Count I

     Defendants argue Count I should be dismissed because USCIS has

not unreasonably delayed Plaintiffs’ U-Visa waitlist adjudication. (Dkt.

10-1 at 20–31.) Under the APA, an agency shall, “within a reasonable

time, . . . proceed to conclude a matter presented to it.” 5 U.S.C. § 555(b).

In assessing claims of agency delay under § 555(b), some courts apply a

six-factor test articulated in Telecommunications Research & Action

Center v. FCC, 750 F.2d 70, 80 (D.C. Cir. 1984) (“TRAC”). The Eleventh

Circuit has not expressly adopted the TRAC factors. But most lower

courts have found the factors to be helpful in analyzing unreasonable

delay claims. See Gonzalez, 985 F.3d at 375; see, e.g., Patel, 400 F. Supp.

3d at 1383. The TRAC factors are: (1) “the time agencies take to make

decisions must be governed by a rule of reason”; (2) “where Congress has



                                       29
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 30 of 33




provided a timetable or other indication of the speed with which it expects

the agency to proceed in the enabling statute, that statutory scheme may

supply content for this rule of reason”; (3) “delays that might be

reasonable in the sphere of economic regulation are less tolerable when

human health and welfare are at stake”; (4) “the court should consider

the effect of expediting delayed action on agency activities of a higher or

competing priority”; (5) “the court should also take into account the

nature and extent of the interests prejudiced by delay”; and (6) “the court

need not find any impropriety lurking behind agency lassitude in order

to hold that agency action is unreasonably delayed.” TRAC, 750 F.2d at

80 (internal quotation marks omitted).

     “What constitutes an unreasonable delay in the immigration

context ‘depends to a great extent on the facts of the particular case.’”

Haus v. Nielsen, No. 17 C 4972, 2018 WL 1035870, at *3 (N.D. Ill. Feb.

23, 2018) (quoting Yu v. Brown, 36 F. Supp. 2d 922, 935 (D.N.M. 1999)).

Courts are thus split on whether it is appropriate to analyze the TRAC

factors at the motion to dismiss stage. Compare Uranga, 490 F. Supp. 3d

at 102–06 (finding that the plaintiff failed to state a claim for

unreasonable delay with respect to his waitlist eligibility after analyzing



                                    30
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 31 of 33




and weighing the TRAC factors) with Haus, 2018 WL 1035870, at *4

(“[T]he Court is not prepared to hold on a motion to dismiss for failure to

state a claim that the three-year delay in reviewing [the plaintiffs’] U visa

petitions for placement on the waiting list is reasonable as a matter of

law.”) and Gonzalez, 985 F.3d at 375 (“A claim of unreasonable delay is

necessarily fact dependent and thus sits uncomfortably at the motion to

dismiss stage and should not typically be resolved at that stage.”). The

Court agrees with the latter position.

     At this stage of the case, the Court has insufficient information to

evaluate these factors and determine whether Defendants’ delay in

deciding whether to place Plaintiffs on the waitlist was reasonable.4

“Although it is entirely possible that th[e] delay is reasonable, there is

insufficient information upon which to base such a determination at this

stage in the proceedings.” Kim, 340 F. Supp. 2d at 393. For example, as

to the first factor, “[w]hile a ‘first in, first out’ approach with enumerated

exceptions may be a rule of reason, [the court] do[es] not know enough

about how the agency implements its rules and exceptions.” Gonzalez,


4 Plaintiffs filed their U-Visa petitions on January 30, 2018—about 34
months before filing their complaint. (Dkt. 1 ¶¶ 12, 33.) At the time of
this order, it has been 43 months since they filed their petitions.

                                     31
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 32 of 33




985 F.3d at 375. The Court thus finds it premature to address these

factors. Plaintiff’s complaint alleges enough facts to state a claim for

relief. See, e.g., Solis v. Cissna, No. 9:18-00083-MBS, 2018 WL 3819099,

at *5 (D.S.C. Aug. 10, 2018) (“Plaintiffs allege that they are entitled to

agency action, that the agency action has been unreasonably delayed

because no action has be[en] taken in their case in thirty-seven (37)

months, and that they have been adversely affected or aggrieved as a

result of the delay. Plaintiffs contend they have alleged sufficient facts

to state a plausible claim under the APA. The court agrees.” (internal

citations omitted)).

           2.     Counts II and III

     Because the Court finds it does not have jurisdiction to review

Counts II and III, the Court declines to address whether Plaintiffs have

stated a claim.

           3.     Attorneys’ Fees

     Defendants argue Plaintiffs fail to state a claim for attorneys’ fees

under the Equal Access to Justice Act because all their substantive

claims fail and are due to be dismissed. (Dkt. 10-1 at 35.) Because the




                                    32
      Case 1:20-cv-05194-MLB Document 13 Filed 08/13/21 Page 33 of 33




Court is not dismissing all of Plaintiffs’ claims, the Court denies

Defendants’ motion to dismiss Plaintiffs’ claim for attorneys’ fees.

IV.   Conclusion

      The Court GRANTS IN PART and DENIES IN PART

Defendants’ Motion to Dismiss (Dkt. 10). Counts II and III are dismissed

for lack of subject matter jurisdiction, while Count I may proceed.

      SO ORDERED this 13th day of August, 2021.




                                    33
